DETAILED ACTION


Allowable Subject Matter
Claim 2, 4-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-9, 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gran EP2,806,660 in view of Lovitt US PG-Pub 2012/0263322.

Regarding claim 1 and 11, Gran teaches a hearing device (title: hearing aid) comprising: a first housing configured to be worn behind a pinna of a user (Fig. 6-12); a second housing configured to be worn in an ear canal or at an ear of the user (Fig. 6-24); an elongated member extending between the first housing and the second housing (Fig. 6-20); a first primary microphone in the first housing for provision of a first primary microphone input signal (Fig. 4-14), and a second primary microphone in the first housing for provision of a second primary microphone input signal (Fig. 4-16); a secondary microphone in the second housing for provision of a secondary microphone input signal (Fig. 4-26); a mixing module for provision of a mixer output based on a primary mixer input and/or a secondary mixer input (Fig. 7-62), wherein the primary mixer input is based on the first primary microphone input signal and the second primary microphone input signal, and the secondary mixer input is based on the secondary microphone input signal (Fig. 7: inputs to the mixer-62 is from the 3 microphones); a mixing controller configured to control the mixing module ([0066]: mixer-62 does weighted sum so it has a processor/controller inside to change it’s mixing); a processing unit configured to process the mixer output and to provide an electrical output signal (Fig. 7-18); and a receiver for converting the electrical output signal to an audio output signal (Fig. 7-54); wherein the mixing controller is configured to: determine a presence of a sound event ([0066]: analyzing audio to determine a no risk of feedback sound event); increase an amount of the secondary mixer input in the mixer output based on the sound event is determined ([0066]: increase weighted mix to 1 on ITE); and reduce the amount of the secondary mixer input in the mixer output after ([0066]: then once you have risk of feedback weighted mix to 0 on ITE).  
Gran failed to teach changing mixing after a time period.
However, Lovitt teaches changing mixing after a time period (claim 6: mixing of two audio signal happens based on time period where one audio signal increase on the first period then changes on the other periods).
Gran and Lovitt are analogous art because they are both in the same field of endeavor, namely audio mixing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because changing the mix of audio signal for a period of time allows important audio to be heard by the user.

Regarding claim 3, Gran teaches wherein the mixing controller is configured to determine the presence of the sound event based on the first primary microphone input signal, the second primary microphone input signal, the secondary microphone input signal, or any combination of the foregoing ([0066]: analyzing audio to determine a no risk of feedback sound event using the audio signals).

Regarding claim 6, Gran teaches wherein the mixing controller is configured to increase the amount of the secondary mixer input in the mixer output by not using the first mixer input for at least a component of the mixer output ([0066]: weighted mix of ITE will change from 0 to 1 and at the same time BTE will be opposite changing from 1 to 0, meaning as ITE increase BTE will not be used as it will be 0).  
Gran failed to teach changing mixing after a time period.
However, Lovitt teaches changing mixing after a time period (claim 6: mixing of two audio signal happens based on time period where one audio signal increase on the first period then changes on the other periods).
Gran and Lovitt are analogous art because they are both in the same field of endeavor, namely audio mixing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because changing the mix of audio signal for a period of time allows important audio to be heard by the user.

Regarding claim 7, Gran teaches wherein the mixing controller is configured to increase the amount of the secondary mixer input in the mixer output by increasing a coefficient applied to a component of the secondary mixer input ([0066] & [0100]: weighted mix of ITE will change to 1 and this can be done by coefficient on filter of the coefficient of the gain value).  
Gran failed to teach changing mixing after a time period.
However, Lovitt teaches changing mixing after a time period (claim 6: mixing of two audio signal happens based on time period where one audio signal increase on the first period then changes on the other periods).
Gran and Lovitt are analogous art because they are both in the same field of endeavor, namely audio mixing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because changing the mix of audio signal for a period of time allows important audio to be heard by the user.

Regarding claim 8, Gran teaches wherein the mixing controller is configured to reduce the amount of the secondary mixer input in the mixer output by gradually reducing a secondary coefficient applied to a component of the secondary mixer input ([0066]: weighted mix of ITE will change from 1 to 0 and at the same time BTE will be opposite changing from 0 to 1 & [0100] and this can be done by coefficient on filter of the coefficient of the gain value & [0128]: change gradually).  
Gran failed to teach changing mixing after a time period.
However, Lovitt teaches changing mixing after a time period (claim 6: mixing of two audio signal happens based on time period where one audio signal increase on the first period then changes on the other periods).
Gran and Lovitt are analogous art because they are both in the same field of endeavor, namely audio mixing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because changing the mix of audio signal for a period of time allows important audio to be heard by the user.

Regarding claim 9, Gran teaches wherein the mixing controller is configured to reduce the amount of the secondary mixer input in the mixer output by changing a coefficient being applied to a component of the secondary mixer input ([0066]: weighted mix of ITE will change from 1 to 0 and at the same time BTE will be opposite changing from 0 to 1 & [0100] and this can be done by coefficient on filter of the coefficient of the gain value).  
Gran failed to teach changing mixing after a time period.
However, Lovitt teaches changing mixing after a time period (claim 6: mixing of two audio signal happens based on time period where one audio signal increase on the first period then changes on the other periods).
Gran and Lovitt are analogous art because they are both in the same field of endeavor, namely audio mixing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because changing the mix of audio signal for a period of time allows important audio to be heard by the user.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654